DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 appears to define the wall by reciting “said wall includes a pair of plaster boards.” However, claim 1 from which claim 2 depends does not include the wall as part of the claim scope. Claim 1 is directed to an apparatus with the intended use “for fitting to an end of an internal wall.” Therefore, claim 2’s attempt to define the wall contradicts that of claim 1 and thus renders the claim as indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,714,536 to Timko et al. (“Timko”).
Regarding claim 1, Timko discloses an apparatus (Fig. 9) for fitting to an end of an internal wall, said apparatus including: a web portion (portion spanning boards 600); and a pair of legs 156/180 extending from the web portion, each leg in said pair of legs extending in the same direction; at least one of the legs in said pair of legs having a recess 180 that extends into a space formed by the web portion and each of said legs such that a shadow line is created by the recess near to the wall end in the overall finish of said wall.
Regarding claim 2, Timko discloses that said wall includes a pair of plaster boards 600.
Regarding claim 3, Timko discloses that each leg in said pair of legs has a recess 180 that extends into said space formed by the web portion and each of said legs such that a shadow line is created by each recess near to the wall end in the overall finish of said wall.
Regarding claim 4, Timko discloses each leg has a connection member 156 adapted for connection to a respective plaster board and to a stud.
Regarding claim 5, Timko discloses that said connection member is located at an outer part of each leg adjacent a respective recess.
Regarding claim 6, Timko discloses that said connection member has a raised portion (not labeled) next to the respective recess to enable a finishing layer of plaster to be applied to each board.
Regarding claim 7, Timko discloses that the respective recesses are either aligned or non-aligned with one other.
Regarding claim 8, Timko discloses that said web portion has a rebate 170 for interacting with other connecting elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633